DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 13 are pending.

Drawings
Fig. 2 is objected to because step 202 is obscuring a portion of text, rendering said text difficult to read.  Examiner suggest enlarging diamond box to avoid obscuring said text.

Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required.
¶[3]: “In some tired storage systems, the storage device at each tier is different in access efficiency and capacity” contains a typo and should be “[[tired]] tiered storage systems”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 13 are directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims recite abstract idea without significantly more.

Claim 1 recites “determining whether access frequency of a data block in the multi-tier storage system is periodic” and “in response to determining that the access frequency of the data block is periodic, determining a change cycle of the access frequency of the data block”.  These steps, under broadest reasonable interpretation, refer to steps that can be performed mentally (looking at a plot of access frequency to determine that there is a sine wave pattern (periodic) and finding period (change cycle) of that sine wave pattern), and thus are mental processes (see also supporting reference Periodic Functions).  Therefore, the limitations recite an abstract idea.
The judicial exception is not integrated into a practical application because “determining, based on the change cycle of the access frequency of the data block, priority of relocating the data block in the multi-tier storage system” merely instructs application of the judicial exception to relocating priority of data block without indicating specific steps undertaken.  Therefore, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 1 also does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted supra with respect to integration into practical application, “determining, based on the change cycle of the access frequency of the data block, priority of relocating the data block in the multi-tier storage system” merely instructs application of the judicial exception without indicating specific steps undertakes.  Therefore, claim 1 does not amount to significantly more than the judicial exception.

Claim 2 recites “determining whether the access frequency is periodic by performing spectrum analysis on the access frequency”.  This step, under broadest reasonable interpretation, see spec ¶[31]) that is a mathematical formula (see spec ¶[38]), and thus is a mathematical concept.  Therefore, the limitation recites an abstract idea.
Claim 2 does not appear to recite additional limitations to integrate the judicial exceptions into a practical application.  Since claim 2 does not recite additional limitations, claim 2 also does not amount to significantly more than the judicial exceptions.  Therefore, claim 2 recites an abstract idea.

Claim 3 recites “performing a Fourier Transform on the access frequency to obtain spectrum data of the access frequency”.  As previously noted in claim 2, this step is a mathematical formula of Discrete Fourier Transform (DFT) (see spec ¶[38]), and thus is a mathematical concept.  Therefore, the limitation recites an abstract idea.
Claim 3 also recites “determining, based on the spectrum data, whether the access frequency is periodic”.  This step, under broadest reasonable interpretation, refers to steps that can be performed mentally (looking at a spectrum plot (spectrum plot) to determine that there is a peak (periodic) (see also spec ¶[31], Fig. 3D), and thus is a mental process.  Therefore, the limitation recites an abstract idea.
Claim 3 does not appear to recite additional limitations to integrate the judicial exceptions into a practical application.  Since claim 3 does not recite additional limitations, claim 3 also does not amount to significantly more than the judicial exceptions.  Therefore, claim 3 recites an abstract idea.

wherein determining the change cycle comprises determining, based on the spectrum data, the change cycle of the access frequency of the data block”.  This step, under broadest reasonable interpretation, refers to a mathematical formula (see spec ¶[41]: change cycle = 1/Fs), and thus is a mathematical concept.  Therefore, the limitation recites an abstract idea.
Claim 4 does not appear to recite additional limitations to integrate the judicial exceptions into a practical application.  Since claim 4 does not recite additional limitations, claim 4 also does not amount to significantly more than the judicial exceptions.  Therefore, claim 4 recites an abstract idea.

Claim 5 recites “estimating, based on the change cycle of the access frequency of the data block, an activity rate of the data block”.  This step, under broadest reasonable interpretation, refers to a mathematical formula (see spec ¶[42]: formula (2)), and thus is a mathematical concept.  Therefore, the limitation recites an abstract idea.
The judicial exception is not integrated into a practical application because “determining, based on the estimate of the activity rate, the priority of relocating the data block” merely instructs application of the judicial exception to relocating priority of data block without indicating specific steps undertaken.  Therefore, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 5 also does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted supra with respect to integration into practical application, “determining, based on the estimate of the activity rate, the priority of relocating the data block” merely instructs application of the judicial exception.  Therefore, claim 5 does not amount to significantly more than the judicial exception.

Claim 6 recites “in response to determining that the change cycle is greater than the relocation interval, computing average access frequency of the data block within a period of time in a previous change cycle corresponding to the relocation interval as the activity rate” and “in response to determining that the change cycle is less than the relocation interval, computing average access frequency of the data block within the previous change cycle as the activity rate”.  These steps, under broadest reasonable interpretation, refer to mathematical relationship (greater than) and formula (computing average access frequency) (see ¶[42]: equation (2), ¶[43]: equation (3)), and thus are mathematical concepts.  Therefore, the limitations recite an abstract idea.
This judicial exception is not integrated into a practical application because “determining whether the change cycle of the access frequency of the data block is greater than a relocation interval” is adding extra-solution activity to the judicial exception.  In this instance, the limitations are necessary for use of the judicial exception.  Therefore, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 6 also does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted supra with respect to integration into practical application, “determining whether the change cycle of the access frequency of the data block is greater than a relocation interval” is adding extra-solution activity to the judicial exception.  Therefore, claim 6 does not amount to significantly more than the judicial exception.

Claim 7 recites limitations (“determining whether access frequency of a data block in the multi-tier storage system is periodic”, “in response to determining that the access frequency of the data block is periodic, determining a change cycle of the access frequency of the data block”, and “determining, based on the change cycle of the access frequency of the data block, priority of relocating the data block in the multi-tier storage system”) similar to claim 1.  In claim 1, these limitations have been identified to be abstract idea without significantly more.
Claim 7 also recites additional limitation “a device for data relocation in a multi-tier storage system, comprising: a processing unit; and a memory coupled to the processing unit and having instructions stored thereon, the instructions when executed by the processing unit causing the device to execute acts comprising” that does not integrate the judicial exception into a practical application because the additional limitation merely applies the judicial exception.  In this instance, the judicial exception is merely applied to a storage system comprising memory and processor.  Therefore, the additional element does not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the judicial exception.
Claim 7 also does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted supra with respect to integration into practical application, “a device for data relocation in a multi-tier storage system, comprising: a processing unit; and a memory coupled to the processing unit and having instructions stored thereon, the instructions when executed by the processing unit causing the device to execute acts comprising” is mere application of the judicial exception.  Therefore, the additional element does not amount to significantly more than the judicial exception.

Claim 8 recites limitation (“determining whether the access frequency is periodic by performing spectrum analysis on the access frequency”) that is similar to claim 2.  In claim 2, this limitation has been identified to be abstract idea without significantly more.
Claim 9 recites limitations (“performing a Fourier Transform on the access frequency to obtain spectrum data of the access frequency” and “determining, based on the spectrum data, whether the access frequency is periodic”) that are similar to claim 3.  In claim 3, these limitations has been identified to be abstract idea without significantly more.
Claim 10 recites limitation (“wherein determining the change cycle comprises determining, based on the spectrum data, the change cycle of the access frequency of the data block”) that is similar to claim 4.  In claim 4, this limitation has been identified to be abstract idea without significantly more.
Claim 11 recites limitations (“estimating, based on the change cycle of the access frequency of the data block, an activity rate of the data block” and “determining, based on the estimate of the activity rate, the priority of relocating the data block”) that are similar to claim 5.  In claim 5, these limitations has been identified to be abstract idea without significantly more.
Claim 12 recites limitations (“determining whether the change cycle of the access frequency of the data block is greater than a relocation interval”, “in response to determining that the change cycle is greater than the relocation interval, computing average access frequency of the data block within a period of time in a previous change cycle corresponding to the relocation interval as the activity rate” and “in response to determining that the change cycle is less than the relocation interval, computing average access frequency of the data block within the previous change cycle as the activity rate”) that are similar to claim 6.  In claim 6, these limitations has been identified to be abstract idea without significantly more.

Claim 13 recites limitations (“determining whether access frequency of a data block in the multi-tier storage system is periodic”, “in response to determining that the access frequency of the data block is periodic, determining a change cycle of the access frequency of the data block”, and “determining, based on the change cycle of the access frequency of the data block, priority of relocating the data block in the multi-tier storage system”) similar to claim 1.  In claim 1, these limitations have been identified to be abstract idea without significantly more.
Claim 13 also recites additional limitation “a computer program product having a non-transitory computer readable medium which stores a set of instructions to perform data relocation in a multi-tier storage system; the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of:” that does not integrate the judicial exception into a practical application because the additional limitation merely applies the judicial exception.  In this instance, the judicial exception is merely applied to a computer program product.  Therefore, the additional element does not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the judicial exception.
Claim 13 also does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted supra with respect to integration into practical application, “A computer program product having a non-transitory computer readable medium which stores a set of instructions to perform data relocation in a multi-tier storage system; the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of:” is mere application of the judicial exception.  Therefore, the additional element does not amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 7 – 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ebihara (US 20150381734) in view of Periodic Functions (Periodic Functions. Article [online]. Math is Fun, 18 March 2018 [retrieved on 2021-05-27]. Retrieved from the Internet: <URL: https://web.archive.org/web/20180318112616/https://www.mathsisfun.com/algebra/amplitude-period-frequency-phase-shift.html>).

Regarding claim 1, Ebihara teaches
A method for data relocation in a multi-tier storage system (multi-tier storage system = Fig. 1 storage apparatus 20 with memory 610 in disk controller 600 and disk unit 700), comprising: 
determining whether access frequency of a data block (data block = configuration information) in the multi-tier storage system [is periodic] has frequency component; (Ebihara teaches configuration information (or output information (see ¶[41])) is a set (block) of information (see Fig. 4), wherein said configuration information is in disk controller (see Fig. 2) in storage apparatus 20 (see Fig. 1) (data block in the multi-tier storage system).)
in response to determining that the access frequency (access frequency = update frequency) of the data block [is periodic] has the frequency component, determining a change cycle (change cycle = acquisition period) of the access frequency of the data block; 
and determining, based on the change cycle of the access frequency of the data block, priority of relocating the data block in the multi-tier storage system (Ebihara teaches calculating frequency component of update frequency of configuration information and using said frequency component to determine acquisition period (see ¶[117]), wherein said configuration information is acquired (relocating) (see ¶[49]) based on said acquisition period (see ¶[50]).  Ebihara also teaches in Fig. 14, at least two different values of acquisition period.  As such, one acquisition period would occur before another acquisition period (priority).  Therefore, acquisition of said configuration information (based on said acquisition period) would occur before another acquisition that is based on another acquisition period (determining, based on the change cycle of the access frequency of the data block, priority of relocating the data block in the multi-tier storage system).  Note that when said frequency component (of said update frequency) is calculated, it means that said update frequency has been determined to have said frequency component (determining whether access frequency of a data block in the multi-tier storage system [is periodic] has frequency).)
¶[41]  The output information is, for example, configuration information. The output information may include a function name of the corresponding input information and a parameter of the input information;  ¶[117]  The service processor 800 analyzes a change of the update frequency for each type of the configuration information and for each measuring period, and may configured an acquisition period based on the analytic result. For example, the service processor 800 records a time change of the update frequency over a plurality of measuring periods for each type of the configuration information, calculates a frequency component of the time change of the update frequency by Fourier transformation, and determines the acquisition period based on the frequency component. As a result, the optimum acquisition period can be configured for each type of the configuration information;  ¶[49]  The service processor 800 executes management information update processing (S110). In the management information update processing, the service processor 800 transmits the input information for acquiring the configuration information to the disk controller 600 for each piece of the configuration information inside the configuration information group, receives the configuration information from the disk controller 600, and updates management information based on the received configuration information;  ¶[50]  Thereafter, the service processor 800 executes the management information update processing each time a predetermined acquisition period elapses from the execution of the previous management information update processing (S110);  ¶[113]  By configuring the acquisition period for each type of the configuration information, a load added to the disk controller 600 can be suppressed)

periodic.

However, Periodic Functions teaches that frequency is a measure of how often something happens per unit time (periodic) (see Periodic Functions page 4).

Ebihara and Periodic Functions are analogous art to the claimed invention because they are in the same field of endeavor, data management.
Periodic Functions teaches a known technique of frequency as a measure of occurrence rate of something (periodic).  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art to apply Periodic Functions’ known technique to Ebihara such that said frequency component is also identified as a measure of occurrence rate (periodic), resulting in data relocation that is responsive to data block being periodic.

Claim 7 is the device claim corresponding to the method claim 1 and is rejected under the same reasons set forth in connection with the rejection of claim 1.  Ebihara also teaches
A device for data relocation in a multi-tier storage system, comprising: 
a processing unit; 
and a memory coupled to the processing unit and having instructions stored thereon, the instructions when executed by the processing unit causing the device to execute acts comprising (Ebihara teaches service processor (processing unit) executing processing based on program/data in memory (memory) (see ¶[29]).)
(¶[29]  The memory 810 stores a program and data for the processing of the service processor 800. The processor 820 executes processing based on the program and the data inside the memory 810)

Claim 13 is the computer program product claim corresponding to the method claim 1 and is rejected under the same reasons set forth in connection with the rejection of claim 1.  Ebihara also teaches
A computer program product having a non-transitory computer readable medium which stores a set of instructions to perform data relocation in a multi-tier storage system; 
the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of (Ebihara teaches service processor (computerized circuitry) executing processing based on program/data in memory (computer program product) (see ¶[29]).)
(¶[29]  The memory 810 stores a program and data for the processing of the service processor 800. The processor 820 executes processing based on the program and the data inside the memory 810)

Regarding claim 2, Ebihara in view of Periodic Functions teach the method of claim 1
determining whether the access frequency is periodic by performing spectrum analysis (spectrum analysis = Fourier transformation) on the access frequency (access frequency = update frequency)  (Ebihara teaches calculating frequency component of update frequency by Fourier transformation (see ¶[117]).)
(¶[117]  The service processor 800 analyzes a change of the update frequency for each type of the configuration information and for each measuring period, and may configured an acquisition period based on the analytic result. For example, the service processor 800 records a time change of the update frequency over a plurality of measuring periods for each type of the configuration information, calculates a frequency component of the time change of the update frequency by Fourier transformation, and determines the acquisition period based on the frequency component. As a result, the optimum acquisition period can be configured for each type of the configuration information)

Claim 8 is the device claim corresponding to the method claim 2 and is rejected under the same reasons set forth in connection with the rejection of claim 2.

Regarding claim 3, Ebihara in view of Periodic Functions teach the method of claim 3 where Ebihara also teaches
performing a Fourier Transform on the access frequency to obtain spectrum data (spectrum data = frequency component) of the access frequency (access frequency = update frequency) (Ebihara teaches calculating frequency component of update frequency by Fourier transformation (see ¶[117]).)
¶[117]  The service processor 800 analyzes a change of the update frequency for each type of the configuration information and for each measuring period, and may configured an acquisition period based on the analytic result. For example, the service processor 800 records a time change of the update frequency over a plurality of measuring periods for each type of the configuration information, calculates a frequency component of the time change of the update frequency by Fourier transformation, and determines the acquisition period based on the frequency component. As a result, the optimum acquisition period can be configured for each type of the configuration information)

As previously noted in claim 1, Ebihara as modified already teaches that frequency component (spectrum data) is a measure of occurrence rate (or periodicity) of update frequency (access frequency).  Therefore, Ebihara as modified teaches
determining, based on the spectrum data, whether the access frequency is periodic

Claim 9 is the device claim corresponding to the method claim 3 and is rejected under the same reasons set forth in connection with the rejection of claim 3.

Regarding claim 4, Ebihara in view of Periodic Functions teach the method of claim 3 where Ebihara teaches
wherein determining the change cycle (change cycle = acquisition period) comprises determining, based on the spectrum data (spectrum data = frequency component), the change cycle of the access frequency (access frequency = update frequency) of the data block (data block = configuration information)  (Ebihara teaches calculating frequency component of update frequency by Fourier transformation, wherein said frequency component is used to determine acquisition period (see ¶[117]).)
(¶[117]  The service processor 800 analyzes a change of the update frequency for each type of the configuration information and for each measuring period, and may configured an acquisition period based on the analytic result. For example, the service processor 800 records a time change of the update frequency over a plurality of measuring periods for each type of the configuration information, calculates a frequency component of the time change of the update frequency by Fourier transformation, and determines the acquisition period based on the frequency component. As a result, the optimum acquisition period can be configured for each type of the configuration information)

Claim 10 is the device claim corresponding to the method claim 4 and is rejected under the same reasons set forth in connection with the rejection of claim 4.

Allowable Subject Matter
Claim 5 recites subject matter that does not appear to be taught by prior art of record.  In particular, claim 5 recites determining relocation priority of data block based on activity rate that is estimated from change cycle of access frequency of said data block.  As noted supra, in claim 4, Ebihara in view of Periodic Functions disclose determining acquisition period (change cycle) based on frequency component (spectrum data) of update frequency (access frequency) of data block).  However, Ebihara as modified does not appear to disclose using said acquisition period to estimate activity rate of said configuration information and using said estimated activity rate to relocate said configuration information.  Therefore, claim 5 recites subject matter is allowable of prior art of record.
Claim 11 is the device claim corresponding to method claim 5.  Therefore, claim 11 is also considered allowable over prior art for the same reasons as claim 5.
Claims, dependent upon said above identified claims, are considered allowable over prior art for the same reasons as said above identified claims.
However, it is noted that claims 5 – 6 and 11 – 12, while allowable over prior art of record, stand rejected under U.S.C. §101 as directed to abstract idea without significantly more.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282.  The examiner can normally be reached on Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHIE YEW/            Examiner, Art Unit 2139